DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 11,239,584.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met by the narrower claim limitation of claim 1 of US Patent No. 11,239,584 as shown in the following table and the discussion thereafter. 

Current Application
US Patent No. 11,239,584
1. A display device comprising: 

a display panel comprising a panel pad; 




a circuit board comprising a first board pad; and 


a connection board comprising a first edge, a second edge and a connection line extending between the first edge and the second edge; wherein the connection line comprises: 
a first end portion disposed on the first edge and being in direct contact with the panel pad, and 

a second end portion disposed on the second edge and being in direct contact with the first board pad.
1. (Currently Amended) A display device comprising:
a display panel comprising a panel pad through which a driving signal is provided to the display panel from outside thereof;

a circuit board comprising a first board pad which provide the driving signal; and

a connection board comprising a connection line through which the driving signal is transmitted to the display panel,
wherein the connection line comprises:
a first end portion comprising a first material and being in direct contact with the panel pad along a thickness direction, and
a second end portion comprising a second material different from the first material and being in direct contact with the first board pad,
wherein the first end portion has a first length in an extension direction crossing the thickness direction and the second end portion has a second length different from the first length in the extension direction.


Claims 2-17 of the present application corresponds to claim 2-17 of US Patent No. 11,239,584.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2017/0352834, hereinafter “Kim ‘834”) in view of Kim et al. (US. Pub. No. 2015/0230337, hereinafter “Kim ‘337”).
As to claim 1, Kim ‘834 discloses a display device [figure 1, display “10”] comprising: 
a display panel [figure 1, display panel “130”] comprising a panel pad [figure 1, a panel pad “700”]; 
a circuit board [figure 1, printed circuit board (PCB) “178” electrically connected to display panel comprising first board pad “181”] comprising a first board pad; and 
a connection board [figure 1, bottom part of “110” is electrically connected to “130” to “178” at the panel pad located on “171”] comprising a second edge [figure 1, the bottom edge of “110”] and a connection line [figure 1, connection line “148”]; 
wherein the connection line comprises: 
a first end portion [figure 1, the first portion being in direct contact with panel pad “700”] being in direct contact with the panel pad, and 
a second end portion [figure 1, the second portion disposed on the bottom edge and being in direct contact with first board pad “181”] disposed on the second edge and being in direct contact with the first board pad.
Kim ‘834 does not disclose a connection board comprising a first edge and a connection line extending between the first edge and the second edge;
wherein the connection line comprises:
a first end portion disposed on the first edge.
Kim ‘337 teaches a display device [figure 1, “100”] comprising a connection board [figure 2, connection board “160” comprising a first edge (top edge), a second edge (bottom edge) and connection line extending between top and bottom edges] comprising a first edge, a second edge and a connection line extending between a first edge and a second edge;
wherein the connection line comprises:
a first end portion disposed on the first edge [figure 2, the top end portion disposed on the top edge].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘834 to have the connection board comprising a first edge and a connection line extending between a first edge and a second edge; wherein the connection line comprises: a first end portion disposed on the first edge, as taught by Kim ‘337, since it is a use of known technique to improve similar devices (methods) in the same way.
As to claim 2, Kim ‘834 discloses the display device of claim 1, wherein each of the connection board and the circuit board is a flexible circuit board [paragraph 30, “110” may be a flexible substrate, paragraph 43, “178” may be a flexible printed circuit].
As to claim 3, Kim ‘834 discloses the display device of claim 2, wherein the circuit board comprises a driving integrated circuit which provides a driving signal [paragraph 44, “178” provides power, control signals and the like for controlling the driving integrated circuit chip]. 
As to claim 4, Kim ‘834 discloses the display device of claim 1, wherein 
the first end portion which is in direct contact with the panel pad comprises copper, and 
a direct bond is defined between the panel pad and the copper at the first end portion to dispose the first end portion in direct contact with the panel pad [paragraph 46, a direct bod is defined between the pad layer may include a metal such as copper].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘834” in view of Kim ‘337, as applied to claims 1-2 above, further in view of Lin et al. (US. Pub. No. 2006/0033875, hereinafter “Lin”).
As to claim 5, Kim ‘834 discloses the display device of claim 2, wherein within the connection line, 
the first end portion which is in direct contact with the panel pad comprises copper [paragraph 46, pad layer may include a metal such as copper].
Kim ‘834 does not disclose the second end portion which is opposite to the first end portion and in contact with the first board pad comprises tin.
Lin teaches a second end portion which is opposite to a first end portion and in contact with a first board pad comprises tin [figure 4, metal line “380” is formed from material comprises tin].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘834 to have the second end portion which is opposite to the first end portion and in contact with the first board pad comprises tin, as taught by Lin, since it is a simple substitution of one known element for another to obtain predictable results.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘834 in view of Kim ‘337, further in view of Park et al. (US. Pub. No. 2014/0184989, hereinafter “Park”).
As to claim 6, Kim ‘834 discloses the display device of claim 2, wherein 
the connection board is disposed between the display panel and the circuit board, along a first direction [figure 1, connection board is disposed between “130” and “178” vertically], 
the connection line is provided in plural including a plurality of connection lines [figure 1, the connection line “148” is provided in plural including a plurality of connection lines], and 
along a second direction crossing the first direction, the plurality of connection lines [figure 1, along the horizontal direction lies the plurality of connection lines]. 
Kim ‘834 does not expressly disclose a first connection line disposed at a central portion of the connection board; and 
a second connection line arranged adjacent to the first connection line. 
Park teaches a display device comprising a plurality of connection lines [figure 4, a plurality of connection lines with one connection line disposed as the central portion], wherein a first connection line disposed at a central portion of a connection board; and
a second connection line arranged adjacent to the first connection line [figure 4, a second connection line arranged adjacent to the central line].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘834 to have a first connection line disposed at a central portion of a connection board; and a second connection line arranged adjacent to the first connection line, as taught by Park, in order to supply signals or voltages to the display area DA (Park, paragraph 52).
As to claim 7, Kim ‘834, as modified by Kim ‘337 and Park, discloses the display device of claim 6, wherein the display panel further comprises: 
a display area and a non-display area which is adjacent to the display area [Kim ‘834, figure 1, display area “DA” and non-display area “NDA” adjacent to each other]; 
the panel pad provided in plural including a plurality of panel pads [Kim ‘834, the panel pad provided in plural on “171” and “172”]; 
a panel pad area in which the plurality of panel pads are disposed, the panel pad area corresponding to the non-display area [Kim ‘834, figure 1, a panel pad area located at the bottom corresponding to “NDA”]; and 
a display element layer [Kim ‘834, figure 3, display unit layer “130”] corresponding to the display area.
As to claim 8, Kim ‘834, as modified by Kim ‘337 and Park, discloses the display device of claim 7, wherein the circuit board further 5 comprises: 
the first board pad provided in plural including a plurality of first board pads [Kim ‘834, the panel pad provided in plural on “171” and “172”], and 
a board pad area in which the plurality of first board pads are disposed [Kim ‘834,, figure 1, “178” comprises a board pad area]. 
As to claim 9, Kim ‘834, as modified by Kim ‘337 and Park, discloses the display device of claim 8, wherein 
a virtual reference line [Park, figure 4, virtual reference line “B” extends parallel to first direction] extends parallel to the first direction, 
a first length of the panel pad area along the second direction is different from a second length of the board pad area along the second direction [Park, figure 4], 
the first connection line disposed at the central portion of the connection board along the second direction, has a first slope with respect to the virtual reference line [Park, figure 4, central connection line “350” has a zero slope with respect to “B”], and 
the second connection line arranged adjacent to the first connection line along the second direction, has a second slope with respect to the virtual reference line different from the first slope [Park, figure 4, connection line adjacent to central connection line has a different slope]. In addition, the same rationale is used as in rejection for claim 6. 
As to claim 10, Kim ‘834, as modified by Kim ‘337 and Park, discloses the display device of claim 9, wherein 
the second length is greater than the first length [Park, second length is greater than zero], and 
the second slope is greater than the first slope [Park, second slope is greater than zero]. In addition, the same rationale is used as in rejection for claim 6.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘834  in view of Kim ‘337, further in view of Kim et al. (US. Pub. No. 2017/0287427, hereinafter “Kim ‘427”).
As to claim 11, Kim ‘834 discloses the display device of claim 2.
Kim ‘834 does not expressly disclose further comprising a main circuit board electrically connected to the circuit board,
wherein the circuit board further comprises a second board pad through which a driving signal is provided to the circuit board from the main circuit board, the main circuit board being electrically connected to the circuit board at the second board pad thereof.
Kim ‘427 teaches a main circuit board [figure 1, main circuit board “MCB” electrically connected to circuit board “120”] electrically connected to a circuit board,
wherein the circuit board further comprises a second board pad through which the driving signal is provided to the circuit board from the main circuit board, the main circuit board being electrically connected to the circuit board at the second board pads thereof [paragraph 35].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘834 to have a main circuit board electrically connected to a circuit board, wherein the circuit board further comprises a second board pad through which the driving signal is provided to the circuit board from the main circuit board, the main circuit board being electrically connected to the circuit board at the second board pads thereof, as taught by Kim ‘427, in order to supply signals or voltages to the display area DA (Kim ‘427, paragraph 35).
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘834 in view of Kim ‘337 and Park, further in view of Na et al. (US. Pub. No. 2017/0123557, hereinafter “Na”).
As to claim 12, Kim ‘834, as modified by Kim ‘337 and Park, discloses the display device of claim 7, further comprising an input sensor disposed on the display panel [Kim ‘337, paragraph 76, a touch panel].
Kim ‘834, as modified by Kim ‘337 and Park, does not disclose wherein the input sensor comprises:
a sensing area,
a non-sensing area adjacent to the sensing area, and
an input pad disposed in the non-sensing area.
Na teaches a display device comprising an input sensor disposed on the display panel [abstract, display device includes a display panel and a touch sensing unit, figure 2, touch sensing unit “400” disposed on display panel “300”], wherein the input sensor comprises: 
a sensing area [figure 5, “DR”],
a non-sensing area [figure 5, “NDR”] adjacent to the sensing area, and 
an input pad disposed in the non-sensing area [figure 7A, a touch pad “PD” in “NDR”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘834 to comprise a sensing area, a non-sensing area, and an input pad disposed in the non-sensing area, as taught by Na, in order to include a touch sensing unit with improved sensitivity (Na, paragraph 7).
As to claim 13, Kim ‘834, as modified by Kim ‘337, Park and Na, discloses the display device of claim 12, further comprising: 
an input sensing circuit board [Na, figure 12A, “400-M” electrically connected to touch sensing unit “TSC”] electrically connected to the input sensor and comprising an input sensing connection pad, and 
an input sensing connection board [Na, figure 12A, “400-F20” electrically connects touch sensing unit “400-6”] which electrically connects the input sensor to the input sensing circuit board, the input sensing connection board comprising an input sensing connection line [Na, figure 8, a touch connection line “SLF”], 
wherein the input sensing connection line comprises:
a first end portion at which the input sensing connection line is connected to the input sensor, the first end portion of the input sensing connection line being in direct contact with the input pad [Na, figure 8, first end of “SLF” connected to touch sensing unit through touch pads “PDF”], and
a second end portion at which the input sensing connection line is connected to the input sensing circuit board, the second end portion of the input sensing connection line being in contact with the input sensing connection pad [Na, figure 8, second end of “SLF” is connected to touch circuit board through connection pads]. In addition, the same rationale is used as in rejection for claim 12.
As to claim 14, Kim ‘834, as modified by Kim ‘337, Park and Na, discloses the display device of claim 13, wherein each of the input sensing connection board and the input sensing circuit board is a flexible circuit board [Na, paragraph 54, “400-F” may be a flexible circuit board]. In addition, the same rationale is used as in rejection for claim 12.
As to claim 15, Kim ‘834, as modified by Kim ‘337, Park and Na, discloses the display device of claim 13, further comprising a touch driving circuit which provides a touch driving signal to drive the input sensor [Na, paragraph 54, driving circuit “400-IC” may drive the touch sensing unit “400”]. In addition, the same rationale is used as in rejection for claim 12. 
As to claim 16, Kim ‘834, as modified by Kim ‘337, Park and Na, discloses the display device of claim 13, wherein 
the first end portion of the input sensing connection line which is in direct contact with the input pad comprises copper [Na, figure 8, first end of “SLF” connected to touch sensing unit through touch pads “PDF”, paragraph 63, the metal layer may include copper], and 
a direct bond is defined between the input pad and the copper at the first end portion of the input sensing connection line to dispose the first end portion of the input sensing connection line in direct contact with the input pad [Na, paragraphs 72 and 108, a bonding process between the touch pad and the first end portion of touch connection line]. In addition, the same rationale is used as in rejection for claim 12.
As to claim 17, Kim ‘834, as modified by Kim ‘337, Park and Na, discloses the display device of claim 13, further comprising a main circuit board [Na, figure 12A, “400-M”] electrically connected to each of the circuit board and the input sensing circuit board. In addition, the same rationale is used as in rejection for claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN-YING YANG/            Primary Examiner, Art Unit 2622